DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
  “a control unit that controls the operation of the plurality of ejection heads” in all examined claims with corresponding structure/scope disclosed at [0042] of instant publication.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Note
Examiner wishes to point out to Applicant that claim(s) 1-19 is/are directed towards an apparatus and as such will be examined under the following conditions. The process/manner of using the apparatus and/or the material worked upon by the apparatus is/are viewed as recitation(s) of intended use and is/are given patentable weight only to the extent that structure is added to the claimed apparatus (See MPEP 2114 II and 2115 for further details). For apparatuses, the claim limitations will define structural limitations (See MPEP 2114-2115) or functional limitations properly recited (See MPEP 2173.05 (g)).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 and 15-20 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Hakkaku (US 2016/0001505).
Regarding claim 1, Hakkaku teaches a shaping device (an apparatus (10)) for shaping a three-dimensional shaped object (5) (see Fig.1A;[0050]), the shaping device comprising:
a plurality of ejection heads (i.e. a discharge unit (12) includes plurality of inkjet heads (202y, 202c, 202m, 202k, 204,206,208 and 210) each ejecting a material of the shaped object (5) (see Fig. 1A and Fig. 2;[0073]); and a control unit (18) that controls the operation of the plurality of ejection heads, wherein at least some of the plurality of ejection heads ejects the material for coloring (see Fig. 1A;[0083] and [0094]), and the control unit capable to cause the plurality of ejection heads to eject the material so that the shaped object in which a way of coloring for at least one part is different from a way of coloring for at least other parts is shaped based on shaping data (i.e. the controller (18) controls color ink heads 202y, 202m, 202c, and 202k to colors different regions (51,52,53 and 54) of the three-dimensional object (5)), which is data indicating shape and color of the shaped object, and coloring system designating data, which is data indicating the way of coloring for at least one part of the shaped object (see Fig.2, Fig. 3A;[004],[0013],[0062], [0123] and [0143]).
Regarding claim 2, Hakkaku further teaches the shaping device, wherein the coloring system designating data is data capable for  indicating the shape and color of at least a part of the shaped object in the same format as the shaping data, and at least some of the colors used in the coloring system designating data is associated with the way of coloring performed with respect to the shaped object (see Fig.2, Fig. 3A; [0062], [0123] and [0143]).
Regarding claim 3, Hakkaku further teaches the shaping device, wherein the coloring system designating data indicates an overall shape of the shaped object (5) indicated by the shaping data (see Fig.2, Fig. 3A;[004],[0013],[0062], [0123] and [0143]).
Regarding claims 4-6, Hakkaku further teaches the shaping device, wherein the control unit (18) makes the way of coloring different between the one part of the shaped object and the other at least parts so that the way of shaping a region (50) where the same color is designated in the shaping data is different (see Figs.3A-B; [0090-0094]).
Regarding claims 7-10, Hakkaku further teaches the shaping device, wherein the plurality of ejection heads includes,
a plurality of coloring heads (202y to 202k), each of which is a plurality of ejection heads for ejecting the material for coloring (see Fig. 2;[0073]), and a light reflective material head (i.e. head (206) for white ink), which is an ejection head for ejecting the light reflective material, the shaped object including, a light reflecting region (51), which is a light reflecting region formed using the light reflective material (see Fig. 2 and Figs. 3A-3B;[0073] and [0095]), and a region (50) to be colored, which is a colored region formed by using the material for coloring, is shaped as the shaped object, the control unit (18), based on the coloring system designating data, causes the plurality of coloring heads and the light reflective material head to form, as at least a part of the region to be colored (see Fig. 2 and Figs. 3A-3B;[0073] and [0093-0095]), a reflective color portion (i.e. a potion colored by white ink reflective material ), which is a region that is colored to reflect light entering from the outside by being formed using the light reflective material (white ink) and the material for coloring, and a transmissive color portion (transparent ink portion), which is a region (52) that is colored to transmit light entering from the outside by using the material for coloring and is formed in at least a part of a periphery of the light reflecting region (51) (see Fig. 2 and Figs. 3A-3B;[0073],[0082] and [0090-0095]), and the coloring system designating data is data capable for indicating a position to form at least one of the reflective color portion and the transmissive color portion (see Fig. 2 and Figs. 3A-3B;[0062],[0073],[0090-0095],[0114] and [0123]).
Regarding claim 15, Hakkaku further teaches the shaping device, wherein the control unit (18), based on a result of a color conversion process (i.e. color of the three dimensional object is changed) performed according to a profile that associates a color space corresponding to a color used in the shaping data with a color space corresponding to a color of the material for coloring, capable to cause the plurality of ejection heads to form the shaped object including a region to be colored, which is a colored region formed using the material for coloring (see [0113]), the control unit, based on the coloring system designating data, capable to cause the plurality of ejection heads to form, as at least a part of the region to be colored, a first profile corresponding part in which the color conversion process is performed using a first profile, and a second profile corresponding part in which the color conversion process is performed using a second profile different from the first profile, and the coloring system designating data is data indicating a position to form at least one of the first profile corresponding part and the second profile corresponding part (see Figs.3A-3B; [0113-0115]).
Regarding claim 16, Hakkaku further teaches the shaping device, wherein the control unit (18) causes the plurality of ejection heads (202y, 202m, 202c, 202k) to form the shaped object (5) including a region (53) to be colored, which is a colored region formed using the material for coloring (see Figs. 3A-B;[0073-0075] and [0090]), and based on the coloring system designating data, causes the plurality of ejection heads to form as at least a part of the region to be colored, a layer system color representing part, which is a region where a plurality of layered parts (5a) having a normal direction in the surface of the shaped object as a thickness direction is overlapped, in which color is represented by overlapping the layered parts having different colors, and the coloring system designating data is data indicating a position to form the layer system color representing part (see Figs. 3A-B;[0062],[0088-0089], [0123] and [0127]).
Regarding claim 17, Hakkaku further teaches the shaping device, wherein the shaped object (5) including other-system color portion (52), which is a part colored through a predetermined method different from other parts, is shaped, and the coloring system designating data is data indicating a position to form the other-system color portion (see Figs.3A-3B;[0090-0098] and [0123]).
Regarding claim 18, Hakkaku further teaches the shaping device, wherein the shaped object including a plurality of other-system color portions (54) colored through different methods is shaped, and the coloring system designating data is data indicating positions to form the respective other-system color portion (see Figs.3A-3B;[0090-0098] and [0123]).
Regarding claim 19, since the structure of the taught shaping device is substantially identical to the claimed shaping device, then device as taught by Hakkaku capable to make the shaped object is representing a human being is shaped, and the other-system color portion is a part corresponding to the eyes or the skin of the human being (Examiner notes the pending claims are drawn to an apparatus. Expressions relating the apparatus to contents thereof during an intended operation do not impart patentability to the claims.  The limitations “wherein the shaped object is representing a human being is shaped, and the other-system color portion is a part corresponding to the eyes or the skin of the human being” is considered as the process/manner of using the apparatus and is/are viewed as recitation(s) of intended use and is/are given patentable weight only to the extent that structure is added to the claimed apparatus (See MPEP 2114 II and 2115 for further details). 
In addition, it has been held that when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. (Please see MPEP 2112.01 I for further details). 
Regarding claim 20, Hakkaku teaches a shaping method for shaping a three-dimensional shaped object (5) (see Fig.1a; Abstract), the shaping method comprising the steps of:
using a plurality of ejection heads (202y, 202c, 202m, 202k, 204,206,208 and 210) each ejecting a material of the shaped object to eject a material for coloring from at least some of the plurality of ejection heads (see Fig. 1A and Fig. 2;[0073] and [0090-0095]); and
causing the plurality of ejection heads to eject the material to shape the shaped object in which a way of coloring for at least one part is different from a way of coloring for at least other parts is shaped based on shaping data (i.e. the controller (18) controls color ink heads 202y, 202m, 202c, and 202k to colors different regions (51,52,53 and 54) of the three-dimensional object (5)), which is data indicating shape and color of the shaped object, and coloring system designating data, which is data indicating the way of coloring for at least one part of the shaped object(see Fig.2, Fig. 3A;[004],[0013],[0062], [0123] and [0143]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hakkaku (US 2017/0274587).
Regarding claims 11-14, Hakkaku teaches the shaping device as discussed in claims 1-4 above.
Hakkaku further teaches, wherein the plurality of ejection heads includes, a plurality of coloring heads (202y to 202k), each of which is a plurality of ejection heads for ejecting the material for coloring (see Fig. 2;[0073]), and a light reflective material head (i.e. head (206) for white ink), which is an ejection head for ejecting the light reflective material, the shaped object (5) including, a light reflecting region (51), which is a light reflecting region formed using the light reflective material (see Fig. 2 and Figs. 3A-3B;[0073] and [0095]), and a region (50) to be colored, which is a colored region formed by using the material for coloring in at least a part of a periphery of the light reflective region, is shaped as the shaped object (see Figs. 3A-3B;[0073] and [0090-0095]). 
Hakkaku does not explicitly teach the control unit, based on the coloring system designating data, causes the plurality of coloring heads and the light reflective material head to form, as at least a part of the region to be colored, a first thickness color portion formed so that a thickness in a normal direction becomes a first thickness, and a second thickness color portion formed so that a thickness in the normal direction becomes a second thickness different from the first thickness, and the coloring system designating data is data indicating a position to form at least one of the first thickness color portion and the second thickness color portion.  However, since Hakkaku teaches the control unit (18), based on the coloring system designating data, controls the plurality of coloring heads (202y,202m,202c,202k) and the light reflective material head (206) to enable the head for colored ink to discharge the ink droplets by a multipath method and also to discharge the ink droplets to a position designated by the control unit (18) to form, as at least a part of the region to be colored (see Fig.1A; [0013],[0085] and [0143]), it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified a shaping device as taught by Hakkaku with the control unit, based on the coloring system designating data, causes the plurality of coloring heads and the light reflective material head to form, as at least a part of the region to be colored, a first thickness color portion formed so that a thickness in a normal direction becomes a first thickness, and a second thickness color portion formed so that a thickness in the normal direction becomes a second thickness different from the first thickness, and the coloring system designating data is data indicating a position to form at least one of the first thickness color portion and the second thickness color portion in order to make a desired 3D object with a desired shape. 
In addition, it has been held that such a modification would involve only a mere change in size of a component. Scaling up or down of an element which merely requires a change in size is generally considered as being within the ordinary skill in the art. (Please see MPEP 2144.04 IV A for further details).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED K AHMED ALI whose telephone number is (571)272-0347. The examiner can normally be reached 10:00 AM-7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMED K AHMED ALI/Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743